EXECUTION COPY

AMENDMENT NO. 1 TO CREDIT AGREEMENT

     THIS AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 2, 2009, is entered into by THE CLOROX COMPANY, a Delaware corporation
(the “Borrower”), and the banks party hereto.

W I T N E S S E T H

     WHEREAS, the Borrower, the financial institutions party thereto, JPMorgan
Chase Bank, N.A., Citicorp USA, Inc. and Wachovia Bank, N.A., as Administrative
Agents and Citicorp USA, Inc, as Servicing Agent are parties to the Credit
Agreement dated as of April 16, 2008 (the “Credit Agreement”);

     WHEREAS, Borrower and Lehman Brothers Bank, FSB have agreed that the
Commitment of Lehman Brothers Bank, FSB is to be terminated; and

     WHEREAS, the Borrower has requested and, subject to the conditions hereof,
the Required Banks have agreed to amend the Credit Agreement to reflect the
foregoing and to make the other changes set forth herein.

     NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

     SECTION 1. Definitions; Interpretation.

          (a) Terms Defined in Credit Agreement. All capitalized terms used in
this Amendment (including in the recitals hereof) and not otherwise defined
herein shall have the meanings assigned to them in the Credit Agreement, as
amended by this Amendment.

          (b) Interpretation. The rules of interpretation set forth in Article I
to the Credit Agreement shall be applicable to this Amendment and are
incorporated herein mutatis mutandis by this reference.

     SECTION 2. Amendment to Credit Agreement. Subject to the satisfaction of
the conditions set forth in Section 3, the Credit Agreement is hereby amended as
follows:

          (a) Section 1.01 of the Credit Agreement is hereby amended to add the
following defined terms in their appropriate alphabetical order:

     “Default Excess” means, with respect to any Defaulting Bank, the amount, if
any, of such Defaulting Bank’s ratable portion of the aggregate outstanding
principal amount of the Loans (calculated as if all Defaulting Banks (including
such Defaulting Bank) had funded all of their respective Defaulted Loans) in
excess of the aggregate outstanding principal amount of all Loans actually
funded by such Defaulting Bank.

--------------------------------------------------------------------------------

     “Default Period” means, with respect to any Defaulting Bank, the period
commencing on the date such Bank becomes a Defaulting Bank and ending on the
earliest of the following dates: (i) the date on which the Default Excess with
respect to such Defaulting Bank has been reduced to zero and such Defaulting
Bank has otherwise satisfied all of its obligations under this Agreement,
provided such Defaulting Bank shall have delivered to the Borrower and the
Servicing Agent a written reaffirmation of its intention to honor its
obligations hereunder with respect to its Commitment; (ii) the date on which the
Defaulting Bank’s Commitment is terminated pursuant to Section 2.10(b) or
assumed pursuant to Section 8.06; and (iii) the date on which the Borrower, the
Servicing Agent and the Required Banks waive in writing all defaults of such
Defaulting Bank under this Agreement.

     “Defaulted Loan” means any Loan that a Defaulting Bank has failed to make.

     “Defaulting Bank” means any Bank that (a) has failed to fund any portion of
the Committed Loans or participations in Reimbursement Obligations required to
be funded by it hereunder within three Business Days of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the Servicing
Agent or any other Bank any other amount required to be paid by it hereunder
within three Business Days of the date when due, unless such amount is the
subject of a good faith dispute, (c) has notified the Borrower and/or the
Servicing Agent in writing that it does not intend to comply with its
obligations under Section 2.04 and/or Section 2.18 or has failed, within five
Business Days, to confirm to the Borrower or the Servicing Agent upon written
request its intention to comply with Section 2.04 and/or Section 2.18, or (d)
has become insolvent or the subject of a bankruptcy or insolvency proceeding.

          (b) The definition of “Percentage” in Section 1.01 of the Credit
Agreement is hereby amended by adding the following proviso at the end of the
first sentence thereof: “provided that the “Percentage” of any Bank whose
Commitment has been terminated pursuant to Section 2.10(b) shall be deemed to be
zero”.

          (c) The definition of “Required Banks” in Section 1.01 of the Credit
Agreement is hereby amended to insert the following proviso at the end of such
definition: “; provided that the Credit Exposure held, or deemed held, by any
Defaulting Bank during the related Default Period shall be excluded for purposes
of making a determination of Required Banks”.

          (d) Section 2.09(a) of the Credit Agreement is hereby amended to
insert the following proviso at the end of the first sentence: “; provided that
for purposes of such fee the Credit Exposure of a Defaulting Bank for each day
during the related Default Period shall be deemed to be the sum of the aggregate
principal amount of its Loans on such day”.

2

--------------------------------------------------------------------------------

          (e) Section 2.10 of the Credit Agreement is hereby amended to insert
an “(a)” prior to the first sentence and to insert the following clause (b):

     “(b) The Borrower shall have the right, at any time that no Default has
occurred and is continuing, upon at least three Business Days’ notice to a
Defaulting Bank (with a copy to the Servicing Agent), to terminate in full such
Defaulting Bank’s Commitment. Such termination shall be effective, (1) with
respect to such Defaulting Bank’s unused Commitment and its Commitment in
respect of outstanding Letter of Credit Liabilities, on the date set forth in
such notice (which date shall be no earlier than three Business Days after
receipt of such notice), provided that the requirements of the last paragraph of
Section 2.18(c), if applicable, shall have been satisfied, and (2) with respect
to any Commitment in respect of outstanding Loans made by such Defaulting Bank,
with respect to each Base Rate Loan outstanding to such Defaulting Bank, on the
date set forth in such notice and, with respect to each Euro-Dollar Loan,
Competitive Bid LIBOR Loan or Competitive Bid Absolute Rate Loan outstanding to
such Defaulting Bank, on the last day of the then current Interest Period
relating to such Loan. Upon a termination of a Defaulting Bank’s Commitment in
respect of outstanding Loans, the Borrower will pay or cause to be paid all
principal of, and interest accrued to the date of such payment on, Loans owing
to such Defaulting Bank. In addition, upon termination of a Defaulting Bank’s
Commitment the Borrower shall pay any accrued facility fee and Letter of Credit
Fee payable to such Defaulting Bank in respect of such Commitment pursuant to
the provisions of Section 2.09, and all other amounts payable to such Defaulting
Bank hereunder in respect of such Commitment (including, but not limited to, any
increased costs or other amounts owing under Section 8.03 and any
indemnification for Taxes under Section 8.04). Upon termination in full of a
Defaulting Bank’s Commitment and the making of such payments, the obligations of
such Defaulting Bank hereunder shall, by the provisions hereof, be released and
discharged; provided, however, that (x) such Defaulting Bank’s rights under
Sections 2.18(e), 8.04(b) and 9.03, and its obligations under Section 9.07 shall
survive such release and discharge as to matters occurring prior to such date
and (y) no claim or any rights that the Borrower may have against such
Defaulting Bank arising out of such Defaulting Bank’s default hereunder shall be
released, prejudiced or impaired in any way. Subject to Section 2.17, the
aggregate amount of the Commitments of the Defaulting Banks once reduced or
terminated pursuant to this Section 2.10(b) may not be reinstated; provided
further, however, that if pursuant to this Section 2.10(b), the Borrower pays or
causes to be paid to a Defaulting Bank any principal of, or interest accrued on,
the Loans owing to such Defaulting Bank, then the Borrower shall either (x)
confirm to the Servicing Agent that the conditions set forth in Section 3.02(c)
and (d) are met on and as of such date of payment or (y) pay or cause to be paid
a ratable payment of principal and interest to all Banks who are not Defaulting
Banks.”

3

--------------------------------------------------------------------------------

          (f) Section 2.18(c) of the Credit Agreement is hereby amended by
adding the new clause (vi) at the end thereof:

     “Notwithstanding anything to the contrary in this Agreement, no Bank shall
be required to fund a Base Rate Loan pursuant to clause (ii) above or to fund a
Reimbursement Obligation pursuant to clause (iii) above, in each case to the
extent, but only to the extent, such funding would cause its Outstanding
Committed Amount to exceed the amount of its Commitment. If any Letter of Credit
Liabilities exist at the time a Bank’s Commitment is terminated pursuant to
clause (i) of Section 2.10(b), and if such termination would (but for the
immediately preceding sentence) cause the aggregate Outstanding Committed
Amounts of the remaining Banks to exceed the aggregate Commitments of the
remaining Banks, then the Borrower shall make arrangements satisfactory to the
applicable Issuing Bank eliminating the risk of such Issuing Bank with respect
to such excess, and if no such satisfactory arrangements are made within 15
Business Days, the Borrower shall cash collateralize the amount of such excess
on terms satisfactory to such Issuing Bank (in which case any such cash
collateral held by such Issuing Bank will be applied as a payment of its
Reimbursement Obligations immediately prior to any exercise by such Issuing Bank
of its rights to require the funding of participations in such Loans pursuant to
this Section 2.18(c)).”

          (g) The Credit Agreement is hereby amended to add the following
Section 2.20:

     “Section 2.20 Defaulting Banks. Notwithstanding anything contained in this
Agreement to the contrary, (a) to the extent permitted by applicable law, until
such time as the Default Excess with respect to any Defaulting Bank shall have
been reduced to zero or any such Defaulting Bank’s Credit Exposure in respect of
outstanding Loans is terminated pursuant to Section 2.10(b) or assumed pursuant
to Section 8.06, any prepayment of the Loans shall, if the Borrower directs at
the time of making such prepayment, be applied to the Loans of the Banks other
than such Defaulting Bank as if such Defaulting Bank had no Loans outstanding
and (b) any Defaulting Bank’s unused Commitment shall be excluded for purposes
of calculating the facility fee, and its Commitment shall be excluded for
purposes of calculating the Letter of Credit Fee, payable to Banks pursuant to
Section 2.09 in respect of any day during any Default Period with respect to any
such Defaulting Bank (unless and until such Defaulting Bank’s Credit Exposure
has been assumed pursuant to Section 8.06), and such Defaulting Bank shall not
be entitled to receive any facility fee in respect of its unused Commitment, or
Letter of Credit Fee in respect of its Commitment, pursuant to Section 2.09
during any Default Period with respect to such Defaulting Bank. No Commitment of
any Bank shall be increased or otherwise affected (other than in accordance with
Section 8.06), and, except as otherwise expressly provided in this Section 2.20,
performance by the Borrower of its obligations hereunder shall not be excused or
otherwise modified as a result of any failure by a Defaulting Bank to fund or
the operation of this Section 2.20. The rights and remedies against a Defaulting
Bank under this Section 2.20 are in addition to other rights and remedies that
the Borrower, the Servicing Agent or any other Bank may have against such
Defaulting Bank with respect to any failure by such Defaulting Bank to perform
its obligations under the Agreement.”

4

--------------------------------------------------------------------------------

          (h) Section 8.06 of the Credit Agreement is hereby amended to replace
“or” with a “,” before “(ii)” and insert “or (iii) if any Bank is a Defaulting
Bank or is the wholly-owned subsidiary of a Person that has become insolvent or
the subject of a bankruptcy or insolvency proceeding” after “Section 8.03 or
8.04”.

          (i) Section 9.04 of the Credit Agreement is hereby amended and
restated in its entirety as follows:

Section 9.04 Sharing of Set-Offs. Each Bank agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to the Loans and Letter of Credit Liabilities held by it which is greater than
the proportion received by any other Bank in respect of the aggregate amount of
principal and interest due with respect to the Loans and Letter of Credit
Liabilities held by such other Bank, the Bank receiving such proportionately
greater payment shall purchase such participations in the Loans and Letter of
Credit Liabilities held by the other Banks (other than any Defaulting Banks
during the related Default Period), and such other adjustments shall be made, as
may be required so that all such payments of principal and interest with respect
to the Loans and Letter of Credit Liabilities held by the Banks shall be shared
by the Banks (other than any Defaulting Banks during the related Default Period)
pro rata; provided that nothing in this Section shall impair the right of any
Bank to exercise any right of set-off or counterclaim it may have and to apply
the amount subject to such exercise to the payment of indebtedness of the
Borrower other than its indebtedness hereunder. The Borrower agrees, to the
fullest extent it may effectively do so under applicable law, that any holder of
a participation in a Loan or Letter of Credit, whether or not acquired pursuant
to the foregoing arrangements, may exercise rights of set-off or counterclaim
and other rights with respect to such participation as fully as if such holder
of a participation were a direct creditor of the Borrower in the amount of such
participation.

          (j) The Commitment Schedule is deleted in its entirety and replaced
with the Commitment Schedule attached hereto.

     SECTION 3. Effective Date; Conditions to Effectiveness. This Amendment
shall become effective as of the date hereof, subject to the satisfaction of
each of the following conditions precedent:

          (a) This Amendment shall have been executed and delivered by the
Borrower, the Required Banks and Lehman Brothers Bank, FSB;

          (b) The representations and warranties in Section 5 below shall be
true and correct; and

          (c) All costs and expenses of the Administrative Agents, including the
reasonable fees of Shearman & Sterling LLP as joint special counsel for the
Administrative Agents, invoiced to the Borrower on or prior to April 2, 2009
shall have been paid.

5

--------------------------------------------------------------------------------

     SECTION 4. Continuing Effect. Except solely with respect to the matters
described in Section 2, this Amendment shall not limit or otherwise adversely
affect the rights of the Banks, the Administrative Agents and the Servicing
Agent under the Credit Agreement. Except solely with respect to the matters
described in Section 2, the Banks, the Administrative Agents and the Servicing
Agent reserve the right to insist on strict compliance with the terms of the
Credit Agreement. This Amendment will not, either alone or taken with other
waivers of provisions of the Credit Agreement, be deemed to create or be
evidence of a course of conduct. Any future or additional waiver of any
provision of the Credit Agreement shall be effective only if set forth in a
writing separate and distinct from this Amendment and executed pursuant to
Section 9.05 of the Credit Agreement. From and after the effectiveness of this
Amendment, the Credit Agreement shall remain in full force and effect, without
amendment or modification.

     SECTION 5. Representations and Warranties. The Borrower represents and
warrants that (a) this Amendment has been duly authorized by the Borrower, (b)
each person executing this Amendment on behalf of the Borrower has all requisite
power and authority to execute this Amendment, (c) this Amendment is its legal,
valid and binding obligation, enforceable against it in accordance with its
terms and (d) after giving effect to this Amendment, no Default or Event of
Default exists under the Credit Agreement.

     SECTION 6. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

     SECTION 7. Binding Effect. This Amendment shall be binding upon, inure to
the benefit of and be enforceable by the Borrower, the Banks, the Administrative
Agents and the Servicing Agent and their respective successors and permitted
assigns.

     SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all such
separate counterparts shall together constitute one and the same agreement.

     SECTION 9. Further References. On and after the effective date of this
Amendment, (i) each reference in the Credit Agreement to “this Agreement”,
“hereunder”, “hereof” or words of like import referring to the Credit Agreement,
shall mean and be a reference to the Credit Agreement, as amended by this
Amendment. The Credit Agreement, as amended by this Amendment, is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Banks under the Credit Agreement or constitute a waiver
of any provision of any of the foregoing.

[Signature page follows]

6

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed as of the date first above written.

THE CLOROX COMPANY,
as the Borrower      By:     /s/ Laura Stein          Name:     Laura Stein   
Title:  Senior Vice President – General Counsel       By:  /s/ Charles R.
Conradi        Name:  Charles R. Conradi    Title:  Treasurer and Vice-President
of Tax 


Address:        1221 Broadway    Oakland, California 94612  Attention:   
Michael Iracondo,    Senior Treasury Manager  Facsimile:  510-271-6590 


[Amendment No. 1]

--------------------------------------------------------------------------------


CITICORP USA, INC.,
as a Bank      By:     /s/ S.A. Sweeney        Name:     Shannon Sweeney   
Title:  Vice President 


Address:        1615 Brett Road      New Castle, DE 19720  Attention:  Bank Loan
Syndications  Facsimile:  212-994-0847 


[Amendment No. 1]

--------------------------------------------------------------------------------


JPMORGAN CHASE BANK, N.A.,
as a Bank      By:     /s/ Tony Yung        Name:     Tony Yung    Title:  Vice
President 


Address:        270 Park Avenue    New York, NY 10017  Attention:    Collette
Lobo  Telephone:  713-750-3510  Facsimile:  713-750-2782 

[Amendment No. 1]

--------------------------------------------------------------------------------


WACHOVIA BANK, NATIONAL
ASSOCIATION, as a Bank      By:              Name:          Title:    


Address:        301 South College St.    Charlotte, NC 28288  Attention:   
Anita Johnston  Telephone:  704-590-3318  Facsimile:  704-715-0095 


[Amendment No. 1]

--------------------------------------------------------------------------------


THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., as a Bank      By:     /s/ Victor Pierzchalski        Name:    
Victor Pierzchalski    Title:  Authorized Signatory 


Address:        1251 Avenue of the Americas      New York, NY 10020  Attention: 
Jaime Velez  Telephone:  201-413-8586  Facsimile:  201-521-2304/2305 


[Amendment No. 1]

--------------------------------------------------------------------------------


BNP PARIBAS, as a Bank      By:     /s/ Curtis A. Price        Name:     Curtis
A. Price    Title:  Managing Director      By:  /s/ Fikret Durmus        Name: 
Fikret Durmus    Title:  Vice President 


Address:       209 S. LaSalle - Suite 500    Chicago, IL 60604  Attention:  Curt
Price  Telephone:    312-977-2232  Facsimile:  312-977-1380 


[Amendment No. 1]

--------------------------------------------------------------------------------


LEHMAN BROTHERS BANK, FSB, as a Bank       By:     /s/ Theodore Janulis        
Name:     Theodore Janulis    Title:  Chairman 

 


Address:        1271 6th Avenue, 46th Floor    New York, NY 10020  Attention: 
Alexandra Ravener  Telephone:  212-526-6560  Facsimile:  212-520-0450 


[Amendment No. 1]

--------------------------------------------------------------------------------


WILLIAM STREET LLC, as a Bank  

     By:               Name:          Title:    


Address:        1 New York Plaza, 40th Floor    New York, NY 10004  Attention: 
  Muhammad Khan  Telephone:  212-357-4350  Facsimile:  917-977-3966 


[Amendment No. 1]

--------------------------------------------------------------------------------


WELLS FARGO BANK, N.A., as a Bank   

     By:               Name:          Title:    


Address:        201 Third Street, 8th Floor    MAC A0187-080      San Francisco,
CA 94103  Attention:  Claire Gerndt  Telephone:  415-477-5294/5425  Facsimile: 
415-979-0675 


[Amendment No. 1]

--------------------------------------------------------------------------------


PNC BANK, NATIONAL ASSOCIATION,
as a Bank

     By:     /s/ Jennifer L. Loew        Name:     Jennifer L. Loew    Title: 
Vice President - Credit Officer 


Address:        One PNC Plaza    249 Fifth Avenue    Pittsburgh, PA 15222 
Attention:  Ronald Harapko  Telephone:    412-762-4753  Facsimile: 
412-768-4586 


[Amendment No. 1]

--------------------------------------------------------------------------------


THE NORTHERN TRUST COMPANY,
as a Bank

     By:     /s/ John P. Brazzale        Name:     John P. Brazzale    Title: 
Senior Vice President 


Address:        50 South LaSalle Street    Chicago, IL 60603  Attention:   
Sharon Jackson  Telephone:  312-630-1609  Facsimile:  312-630-1566 


[Amendment No. 1]

--------------------------------------------------------------------------------


FIFTH THIRD BANK, as a Bank     

 

       By:     /s/ Gary Losey       Name:     Gary S. Losey     Title:  Vice
President


Address:        38 Fountain Square Plaza    Cincinnati, OH 45202  Attention:   
Christin Bell  Telephone:  513-358-1060  Facsimile:  513-358-0221 


[Amendment No. 1]

--------------------------------------------------------------------------------

COMMITMENT SCHEDULE

  Wachovia Bank, National Association  $180,000,000    JPMorgan Chase Bank,
N.A.  $180,000,000    Citicorp USA, Inc.  $180,000,000    The Bank of
Tokyo-Mitsubishi UFJ, Ltd.  $150,000,000    BNP Paribas  $100,000,000    William
Street LLC  $100,000,000    Wells Fargo Bank, N.A.  $75,000,000    PNC Bank,
National Association  $50,000,000    The Northern Trust Company  $50,000,000   
Fifth Third Bank  $35,000,000          Total Commitments  $1,100,000,000 


--------------------------------------------------------------------------------